SKELTON, Senior Judge,
concurring in part and dissenting in part:
I concur in all of the majority opinion except that portion of part III wherein the *1267convictions of the following members of the crew of the ship Labrador on Count I and Count II were affirmed: Pedro A. Balleste-ros Esquebel, Gilberto Yepes Borjas, Cesar Déla Rosa, Narciso Barba Cadena, Daniel Garcia Gomez, Efrain Carreazo Cardales, Pedro Ruiz Arrieta, Jorge Lopez Wagner, Nicanor Rivera Diaz, Alajandro Valle Man-taress, Andres Gomez Ortega and Francisco M. Ceba Bruno.1
I cannot agree that the members of the crew were properly convicted on the charges in Counts I and II, because in my opinion, there was no evidence that they had knowledge of the conspiracy to import marijuana into the United States or the conspiracy to distribute it.
The first error made by the majority is to treat and consider the crew members and Cadena as if they were one and the same, and to hold the crew members accountable for everything that Cadena did. This was wrong, because there was a vast difference between them. Cadena, who was the captain and boss of the ship and its cargo, was clearly involved in the conspiracy to import marijuana into the United States and the majority properly so held. Whereas, the situation with respect to the crew was entirely different.
The crew members were nothing but laborers who were recruited in various places in Colombia, in South America, to do the manual labor on the ship Labrador in transporting coffee and other items from one country to another. On the first trip, the ship went to Panama and picked up televisions, radios, refrigerators and clothing, and transported them to the island of Aruba off the coast of South America. Thereafter, the ship proceeded to a desert area on the north coast of Colombia to a place called La Guajira where the people are very poor and make a living by illegal means such as dealing in contraband. They are called Guajiros, and they rule the area by the use of guns and without any respect for law and order. When the ship stopped in this area, a number of armed Guajiros boarded the ship and, after forcing the crew into a corner of the galley, proceeded to load the ship with bags and bales which they told the crew contained coffee. The Guajiros gave Cadena instructions where to take the cargo.
Had the crew known that the cargo was marijuana when it was put aboard, they could not have abandoned the ship even if they had wanted to because to have done so in that desolate area in the face of the armed Guajiros would have been suicidal.
After the ship left La Guajira, the crew discovered that the cargo was marijuana. At that time there was nothing they could do about it short of mutiny, and that is very dangerous on any ship and could hardly have been expected of these lowly seamen who had no interest or stake in the marijuana. The ship did not stop at any port during the voyage from La Guajira to the point on the high seas where it met the ship Catchalot II. Accordingly, the crew had no opportunity to leave the Labrador, but found themselves victims of circumstances over which they had no control. Upon meeting the Catchalot, Cadena ordered the crew to transfer a quantity of the marijuana to the Catchalot. Some, but not all, of the crew complied. They were assisted by the crew of the Catchalot. Thereafter, the United States Coast Guard arrived and arrested Cadena and the crew. All of this took place in international waters on the high seas more than 200 miles from the shores of the United States and outside its territorial waters.
Cadena and the crew were taken to Florida where they were charged, indicted, tried, and convicted of conspiracy to import marijuana, and conspiracy to distribute it, into and in the United States.
At the trial the crew was required to sit at all times in numbered seats in a group according to a chart. None of the prosecuting witnesses knew them except by reference to the chart. It is clear to me that *1268they were convicted as a group contrary to law and not as individuals as required by law and by the charge of the court. In this connection, the court charged the jury:
“The jury should give separate consideration, and render separate verdicts with respect to, each defendant, and as to each count. Each defendant is entitled to have his guilt or innocence as to each of the crimes charged determined from his own conduct and from the evidence which applies to him as if he were being tried alone. If the jury finds that a defendant is guilty beyond a reasonable doubt of any one of the crimes charged in the indictment, a verdict of guilty should be returned as to him. The guilt or innocence of any one defendant of any of the crimes charged should not influence the jury’s verdicts respecting the other defendant(s). The jury may find any one or more of the defendants guilty or not guilty of the offenses with which they are charged.” (Emphasis supplied.)
“However, in determining whether a particular defendant was a member of the conspiracy, if any, you may consider only his own acts and statements. He cannot be bound by the acts or declarations of other participants unless and until it is established that a conspiracy existed, and that he was one of its members.” (Emphasis supplied.)
“It is necessary, however, that the Government prove beyond a reasonable doubt that each defendant was aware of the common purpose, and was a willing participant, with the intent to advance the purpose of the conspiracy. On the other hand, a person who has no knowledge of a conspiracy, but happens to act in a way which furthers some object or purpose of the conspiracy, does not thereby become a conspirator. Mere similarity of conduct among various persons, and the fact that they may have associated with each other, and may have assembled together and discussed common aims and interests does not necessarily establish proof of the existence of a conspiracy. Mere knowledge that an offense is being committed, or even physical presence at the commission of a crime is not equivalent to participation in a conspiracy.” (Emphasis supplied.)
It is obvious that the jury did not follow these instructions when they convicted the members of the crew. As shown by the charge, the prosecution was required to prove beyond a reasonable doubt that each member of the crew, acting individually and not as a member of the group, had knowledge of the conspiracies and willingly participated in them as shown by his own individual acts, statements and conduct. This the Government wholly failed to do. For instance, let us select one of the crew members at random, namely, Daniel Garcia Gomez, and see if there is any evidence that he had knowledge of the conspiracies and willingly and with intent participated in them. We search in vain through the record and find no such evidence. The same is true with respect to each of the other members of the crew. All that the Government proved was that the members of the crew were present on the ship and some of them transferred some of the marijuana from it to the Catchalot. Even though this furthered the object or purposes of the conspiracies, and even though the crew had knowledge an offense was being committed and they were present at the time and place, these facts, by the express provisions of the court’s charge, are not equivalent to participation in the conspiracies if the crew had no knowledge of the conspiracies.
Furthermore, the crew was not bound by the acts and declarations of Cadena unless the crew members were members of the conspiracies, and the court so charged the jury, as shown above. Notwithstanding the charge of the court, it is clear that the jury convicted the crew members as a group and not as individuals because of the acts and conduct of Cadena, and because they were present on the ship when the marijuana was off-loaded. This is clearly insufficient to convict the crew of being co-conspirators in the two conspiracies.
This case is similar to and its disposition is controlled by United States v. Falcone, *1269311 U.S. 205, 61 S.Ct. 204, 85 L.Ed. 128 (1940). In that case' the defendants sold sugar, yeast and cans to whiskey distillers knowing that they were to be used in the illicit distilling of whiskey. They were indicted and convicted as co-conspirators along with the buyers who had conspired with others to distill spirits in violation of the revenue laws. The evidence did not show that the sellers had knowledge of the conspiracy of the distillers, and the Supreme Court reversed the convictions on the ground that without this knowledge the sellers could not be convicted as conspirators. In this connection the Court said:
“The gist of the offense of conspiracy as defined by § 37 of the Criminal Code, 18 USCA § 88, is agreement among the conspirators to commit an offense attended by an act of one or more of the conspirators to effect the object of the conspiracy. Pettibone v. United States, 148 U.S. 197, 13 S.Ct. 542, 37 L.Ed. 419; Marino v. United States (CCA 9th) 91 F.2d 691, 113 A.L.R. 975, supra; Troutman v. United States (CCA 10th) 100 F.2d 628; Beland v. United States (CCA 5th) 100 F.2d 289; cf. Gebardi v. United States, 287 U.S. 112, 53 S.Ct. 35, 77 L.Ed. 206, 84 A.L.R. 370, supra. Those having no knowledge of the conspiracy are not conspirators, United States v. Hirsch, 100 U.S. 33, 34, 25 L.Ed. 539, 540; Weniger v. United States, (CCA 9th) 47 F.2d 692, 693; and one who without more furnishes supplies to an illicit distiller is not guilty of conspiracy even though his sale may have furthered the object of a conspiracy to which the distiller was a party but of which the supplier had no knowledge.” (311 U.S. at 210, 61 S.Ct. at 207, 85 L.Ed. at 132) (Emphasis supplied.)
The facts in that case were much stronger against the defendants than those against the crew members here, because the defendants there knew that the products they were selling would be used for an illegal purpose, and, as owners, they had a stake in the sales because they received money for them. In our case the crew members did not own nor possess the marijuana, had no control over its disposition, and were not to receive any money for its delivery or sale to anyone. The most that they could be accused of was having the knowledge that somewhere, somehow and someday the marijuana, because of its na-. ture, might be or could be used for an illegal purpose by someone. But even if they had known this as a positive fact, that would not have been enough to convict them of conspiracy, as that was exactly the situation in the Falcone case. Furthermore, if the last paragraph of that opinion is paraphrased to fit our case it would read as follows:
“One [a crew member] who without more furnishes supplies [marijuana] to an illicit distiller [user or dealer] is not guilty of conspiracy even though his sale [furnishing] may have furthered the object of a conspiracy to which the distiller [user or dealer] was a party but of which the supplier [crew members] had no knowledge.” (Emphasis supplied.)
Consequently, the operation of the ship by the crew members to transport the marijuana and its transfer by some of them from the Labrador to the Catchalot may have furthered the object of the conspiracies, but according to the court’s charge and the decision in the Falcone case, since there was no evidence that the crew members had knowledge of the conspiracies, they could not be convicted of conspiracy.
The majority acknowledges that this is the law, but has failed to apply it to the crew members.
The majority attempts to distinguish this case from the Falcone case by saying that the crew members knew of the conspiracies because they “supplied an illegal substance” citing Direct Sales Co. v. United States, 319 U.S. 703, 63 S.Ct. 1265, 87 L.Ed. 1674 (1943). No law of the United States has been cited, and none called to my attention, that makes marijuana found in a foreign ship on the high seas in international waters more than 200 miles from the shores of the United States and far beyond its territorial waters an “illegal substance.” Furthermore, even if the marijuana was an illegal substance *1270under these circumstances, which I doubt, such fact would not prove, without more, that the crew members had knowledge of the conspiracies on which they were convicted.
It should be noted that in the Direct Sales Co. case the Supreme Court reaffirmed its holding in the Falcone case when it said:
“That decision [Falcone] comes down merely to this, that one does not become a party to a conspiracy by aiding and abetting it, through sales of supplies or otherwise, unless he knows of the conspiracy; and the inference of such knowledge cannot be drawn merely from knowledge the buyer will use the goods illegally.” (319 U.S. at 709, 63 S.Ct. at 1268, 87 L.Ed. at 1680).
“Without the knowledge, the intent cannot exist. United States v. Falcone, 311 U.S. 205, 61 S.Ct. 204, 85 L.Ed. 128, supra. Furthermore, to establish the intent, the evidence of knowledge must be clear, not equivocal. Ibid. This, because charges of conspiracy are not to be made out by piling inference upon inference, thus fashioning what, in that case, was called a dragnet to draw in all substantive crimes.” (319 U.S. at 711, 63 S.Ct. at 1269, 87 L.Ed. at 1681). (Emphasis supplied.)
The above quotations from the Direct Sales Co. decision show that the case is actually authority that supports the crew members in the instant case in that it reaffirms the holding of the Court in Falcone that one must have knowledge of a conspiracy before he can become a party to it and this knowledge cannot be supplied by inference drawn from the sale or furnishing of articles knowing they will be used illegally. The knowledge of the conspiracy must be established by evidence that is clear and unequivocal and cannot be made out by piling inference on inference. By these standards, the crew members in the instant case clearly had no knowledge of the conspiracies involved- here and could not be guilty of the charges on which they were convicted.2
I condemn the importation of marijuana into the United States and its distribution here as much or perhaps more than my brothers, especially in quantities such as are involved here, but I cannot allow my prejudice against this illicit traffic to cause me to approve the convictions of the crew members when there is no evidence that they had knowledge of the conspiracies or that they knowingly or willingly participated in them.
The majority holds that although Cadena is guilty as a co-conspirator to import marijuana into this country, the evidence is insufficient to sustain his conviction as a co-conspirator to distribute the marijuana, and orders his conviction under Count II reversed and Count II dismissed as to him. Paradoxically the majority affirms the convictions of the crew members on both counts when there is not a scintilla of evidence that members of the crew knew of the conspiracy to distribute marijuana or participated therein. This is unequal justice under the law and I cannot approve it. The majority says that they need not consider the sufficiency of the evidence against the crew members with respect to the conspiracy to possess with intent to distribute because they got concurrent sentences on both counts. This reasoning is insufficient in my opinion to justify the failure to consider and dispose of this issue, because the convictions of the crew members on Count II are nevertheless convictions that will go against their records, and as such may work hardships on them in the future. In any event, such convictions are wrong.
*1271Finally, I would point out that the crew members were Latin American laborers who could neither read, write nor speak English. We can assume that because of this handicap they hardly knew what was going on during the trial. They have been in jail since February 3,1977, which is a lot of punishment for them, especially when the record shows that the evidence was insufficient to sustain their convictions on either count.
I would reverse their convictions and order both counts dismissed as to them. I would affirm the remainder of the judgment of the district court as modified by the majority opinion.

. I do not consider Nino Rinsi Cadena to be a member of the crew. He was actually the captain of the ship. Accordingly, when reference is made to the Ship’s “crew” or to the “crew members” he is not included. He will be referred to as Cadena.


. The Supreme Court distinguished the Falcone case from the Direct Sales Co. case on the facts by pointing out that in Falcone there was no conspiracy between the seller and the buyer as the conspiracy was between the buyer and others to make illegal whiskey of which conspiracy the seller had no knowledge. Whereas, in Direct Sales Co. the conspiracy existed between the seller and the buyer themselves and consequently the seller had knowledge of it. In any event, both cases hold that before a person can be convicted of conspiracy he must have knowledge on it. Therefore, the reliance of the majority on Direct Sales Co. is misplaced.